EXHIBIT 10.42

AMENDMENT NO. 1

TO LOAN AND SECURITY AGREEMENT

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT, dated as of October 20, 2005, is
by and among Wachovia Capital Finance Corporation (Western), a California
corporation, in its capacity as administrative and collateral agent for Lenders
pursuant to the Loan Agreement (as hereinafter defined) acting for and on behalf
of the financial institutions which are parties thereto as lenders (in such
capacity, “Agent”), Bank of America, N.A., in its capacity as syndication agent
pursuant to the Loan Agreement (in such capacity, “Syndication Agent”), the
parties to the Loan Agreement as lenders (individually, each a “Lender” and
collectively, “Lenders”), Merix Corporation, an Oregon corporation (“Parent”)
and Merix San Jose, Inc., a California corporation (“Merix San Jose” and
together with Parent, each individually a “Borrower” and collectively,
“Borrowers”), Merix Nevada, Inc., an Oregon corporation (“Nevada”), Merix Asia,
Inc., an Oregon corporation (“Asia”), Data Circuit Holdings, Inc., a Delaware
corporation (“DC Holdings”, and together with Nevada and Asia, each individually
a “Guarantor” and collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders, Borrowers and Guarantors have entered into financing
arrangements pursuant to which Lenders (or Agent on behalf of Lenders) may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Loan and Security Agreement, dated as of September 28, 2005, by
and among Agent, Syndication Agent, Lenders, Borrowers and Guarantors (as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, the “Loan Agreement”) and other agreements,
documents and instruments referred to therein or at any time executed or
delivered in connection therewith or related thereto, including, without
limitation, this Amendment No. 1 (all of the foregoing, including the Loan
Agreement, as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, being collectively
referred to herein as the “Financing Agreements”);

WHEREAS, Borrowers and Guarantors have requested that Agent and Lenders agree to
make certain amendments to the Loan Agreement, and Agent and Lenders are willing
to so agree, subject to the terms and conditions set forth herein, to make such
amendments as more specifically set forth herein; and

WHEREAS, by this Amendment No. 1, Agent, Lenders, Borrowers and Guarantors
intend to evidence such amendments;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, the parties hereto agree as follows:

 

  1. Definitions.

(a) Additional Definition. As used herein or in any of the other Financing
Agreements, the term “Amendment No. 1” shall mean this Amendment No. 1 to Loan
and Security Agreement by and among Agent, Lenders, Borrowers and Guarantors, as
amended, modified, supplemented, extended, renewed, restated or replaced, and
the Loan Agreement and the other Financing Agreements shall be deemed and are
hereby amended to include, in addition and not in limitation, such definition.

(b) Interpretation. For purposes of this Amendment No. 1, all terms used herein,
including but not limited to, those terms used and/or defined herein or in the
recitals hereto shall have the respective meanings assigned thereto in the Loan
Agreement as amended by this Amendment No. 1.

2.     Limitation of Restrictions Affecting Subsidiaries. Section 9.16 of the
Loan Agreement is hereby amended by deleting the word “Subsidiary” the first
time it appears in such Section and replacing it with “Domestic Subsidiary”.

3.     Representations and Warranties. Each Borrower and Guarantor represents
and warrants to Agent and

 

1



--------------------------------------------------------------------------------

Lenders that the execution, delivery and performance of this Amendment No. 1 are
all within its corporate powers, have been duly authorized, are not in
contravention of law or the terms of its certificate of incorporation, by laws
or other organizational documentation, or any indenture, agreement or
undertaking to which it is a party or by which it or its property are bound and
this Amendment No. 1 constitutes its legal, valid and binding obligations
enforceable in accordance with it terms.

4.      Conditions Precedent. The amendments set forth herein shall be effective
as of the date hereof upon the satisfaction of each of the following conditions
precedent in a manner satisfactory to Agent:

(a) Agent shall have received an executed original or executed original
counterparts of this Amendment No. 1, duly authorized, executed and delivered by
the Borrowers and Guarantors; and

(b) Agent shall have received the approvals to the terms and conditions hereto
of such Lenders as are required under the terms of the Loan Agreement, as
determined by Agent.

5.      General.

(a) Effect of this Amendment. This Amendment No. 1 and the instruments and
agreements delivered pursuant hereto represents the entire agreement and
understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written Except as expressly provided herein, no other changes or
modifications to the Financing Agreements are intended or implied, and in all
other respects the Financing Agreements are hereby specifically ratified,
restated and confirmed by all parties hereto as of the date hereof. To the
extent that any provision of the Loan Agreement or any of the other Financing
Agreements are inconsistent with the provisions of this Amendment No. 1, the
provisions of this Amendment No. 1 shall control.

(b) Governing Law. The validity, interpretation and enforcement of this
Amendment No. 1 and any dispute arising out of the relationship between the
parties hereto, whether in contract, tort, equity or otherwise, shall be
governed by the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

(c) Binding Effect. This Amendment No. 1 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

(d) Waiver, Modification, Etc. No provision or term hereof may be modified,
altered, waived, discharged or terminated orally, but only by an instrument in
writing executed by the party against whom such modification, alteration,
waiver, discharge or termination is sought to be enforced.

(e) Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be requested by
Agent to effectuate the provisions and purposes of this Amendment No. 1.

(f) Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 1.

(g) Counterparts, etc. This Amendment No. 1 may be executed in any number of
counterparts, each of which shall be an original but all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of this Amendment No. 1 by telefacsimile or other electronic method of
transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 1. Any party delivering an executed
counterpart of this Amendment No. 1 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 1 but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Amendment No. 1.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

BORROWERS

 

MERIX CORPORATION

By:     Title:    

 

MERIX SAN JOSE, INC.

By:     Title:    

 

GUARANTORS

 

MERIX NEVADA, INC.

By:     Title:    

 

MERIX ASIA, INC.

By:     Title:    

 

DATA CIRCUIT HOLDINGS, INC.

By:     Title:    

 

AGENT

 

WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN), as Agent

By:     Title:   Director

 

LENDERS

 

WACHOVIA CAPITAL FINANCE CORPORATION (WESTERN)

By:     Title:   Director

 

BANK OF AMERICA, N.A.

By:     Title:    

 

 

3